DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
The recitation of “The network node” recited at line 1 is suggested to change to -- The method -- since claim 12 is, in fact, a method claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 20 of U.S. Patent No. 10,735,980.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 and 20 of U.S. Patent No. 10,735,980 cover and encompass the limitations of claims 1-15 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,735,980 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-15 of the instant application are rejected as obvious double patenting over the narrower claims 1-4 and 20 of U.S. Patent No. 10,735,980.
	Regarding claim 1 of the instant application, claim 1 of the U.S. Patent No. 10,735,980 discloses all subject matter claimed except for claim 1 of the U.S. Patent No. 10,735,980 discloses the “CSI report configuration being associated with one or more beam indexes” whereas, claim 1 of the instant application discloses the “CSI report configuration being associated with information indicating one or more antenna ports”. However, “beam indexes” and “information indicating one or more antenna ports” are interrelated and the terms are usually used interchangeably for CSI reporting in MIMO and LTE communications. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the “CSI report configuration being associated with one or more beam indexes” as claimed in claim 1 of the U.S. Patent No. 10,735,980 with the “CSI report configuration being associated with information indicating one or more antenna ports” in order to achieve the invention as now claimed in claim 1 of the instant application. 
	Regarding claims 6 and 11 of the instant application, similar rationale is applied as for claim 1 based on claims 1 and 20 of the U.S. Patent No. 10,735,980.
Regarding claims 2, 7 and 12 of the instant application, claim 1 of the U.S. Patent No. 10,735,980 covers and encompasses all subject matter claimed.
Regarding claims 3, 8 and 13 of the instant application, claim 2 of the U.S. Patent No. 10,735,980 covers and encompasses all subject matter claimed.
Regarding claims 4, 9 and 14 of the instant application, claim 3 of the U.S. Patent No. 10,735,980 covers and encompasses all subject matter claimed.
Regarding claims 5, 10 and 15 of the instant application, claim 4 of the U.S. Patent No. 10,735,980 covers and encompasses all subject matter claimed.

Claims 1-15 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,064,374.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 11,064,374 cover and encompass the limitations of claims 1-15 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 11,064,374 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-15 of the instant application are rejected as obvious double patenting over the narrower claims 1-11 of U.S. Patent No. 11,064,374.
Regarding claims 1-11 of the instant application, claims 1-11 of the U.S. Patent No. 11,064,374 covers and encompasses, respectively, all subject matter claimed.
Regarding claim 12 of the instant application, claim 7 of the U.S. Patent No. 11,064,374 covers and encompasses all subject matter claimed.
Regarding claim 13 of the instant application, claim 8 of the U.S. Patent No. 11,064,374 covers and encompasses all subject matter claimed.
Regarding claim 14 of the instant application, claim 9 of the U.S. Patent No. 11,064,374 covers and encompasses all subject matter claimed.
Regarding claim 15 of the instant application, claim 10 of the U.S. Patent No. 11,064,374 covers and encompasses all subject matter claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Xin et al (US 2015/0280801), Lee et al (US 2015/0382205) and Liu et al (US 2018/0213527) are cited because they are pertinent to the method and apparatus for CSI reporting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636